Justice SAYLOR,
concurring.
I join the majority opinion, except for footnote four. To the extent the majority broaches the subject of this Court’s understanding of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), see Majority Opinion, at 89 n. 4, it is important to recognize that there have been more recent, material developments at the federal level. See Alleyne v. United States, — U.S. -, -, 133 S.Ct. 2151, 2162-63, 186 L.Ed.2d 314 (2013) (holding that an aggravating fact that increases a mandatory minimum sentence must be submitted to the jury for a finding beyond a reasonable doubt).